





CITATION:
R. v. Lilly, 2011
      ONCA 740



DATE:  20111124



DOCKET: C48837



COURT OF APPEAL FOR ONTARIO



Doherty, Rosenberg and Juriansz JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Sean V. Lilly



Appellant



Michael M. Doyle, for the appellant



Marcy Henschel, for the respondent



Heard:  November 23, 2011



On appeal from the conviction entered by Justice A. Zuraw of
          the Ontario Court of Justice on February 28, 2008 and the sentence imposed dated
          April 29, 2008.



APPEAL BOOK ENDORSEMENT



[1]

The trial judges description of the facts as he found them surrounding
    the appellants acquisition and storage of the material effectively provided a
    clear explanation for his rejection of the appellants evidence.  In short,
    that explanation was incredible in light of the surrounding circumstances as
    found by the trial judge.  The reasons were adequate.

[2]

The evidence provided a sufficient basis upon which the trial judge
    could find that the appellant was wilfully blind.

[3]

The appeal must be dismissed.


